Citation Nr: 1026954	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for hypertension and 
hyperlipidemia.

4.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired from the United States Navy; he had active 
naval service from January 1979 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego 
California, which granted service connection for right ear 
hearing loss and assigned a noncompensable rating (0%), and 
granted an increased disability rating of 10 percent for GERD.  
That rating decision also denied service connection for left ear 
hearing loss, type 2 diabetes mellitus, and hypertension.  The 
Veteran now lives in Hawaii, and all subsequent rating actions 
were conducted by the VA RO in Honolulu, Hawaii.  A February 2007 
rating decision denied service connection for sleep apnea.  

In the October 2005 rating decision, the RO denied the Veteran's 
attempt to reopen his claim for service connection for 
hyperlipidemia and elevated blood sugar levels.  A December 2000 
rating decision previously denied service connection for these 
two claimed disorders for being laboratory findings and not 
actual disabilities.  In the intervening period of time, the 
Veteran has been diagnosed with hypertension and type 2 diabetes 
mellitus, which are medical disabilities.  Accordingly, the Board 
rephrased the issues in the February 2010 remand action.  

The case was previously before the Board in February 2010, when 
it was remanded for examination of the veteran and medical 
opinions.  The Board is adjudicating the issues involving service 
connection for diabetes mellitus and sleep apnea in the decision 
below.  However, all other issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran has a diagnosis of type 2 diabetes mellitus.

2.  Service treatment records reveal laboratory test results 
showing the Veteran had increased blood glucose levels during 
service; a current medical opinion indicates this was the initial 
onset of the diabetes mellitus.  

3.  The Veteran has diagnosis of obstructive sleep apnea which 
the medical opinion of record relates to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes 
mellitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for obstructive sleep 
apnea have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without deciding 
whether these notice and assistance requirements have been 
satisfied in the present case, the law does not preclude the 
Board from adjudicating the Veteran's claims for service 
connection for diabetes mellitus and sleep apnea below, because 
the Board is taking action favorable to the Veteran by granting 
service connection.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The Veteran retired after serving over 20 years in the United 
States Navy; he had active duty from January 1979 to November 
2000.  Review of the Veteran's service treatment records reveals 
laboratory test results showing elevated blood glucose (sugar) 
levels during service, but they do not show any diagnosis of 
diabetes mellitus during service.  

Medical records reveal that the Veteran was diagnosed with type 2 
diabetes mellitus subsequent to service.  Confirmed diagnoses of 
diabetes mellitus are dated back to 2002.  The Veteran has been 
under treatment for the disability ever since.  

In April 2010, a VA Compensation and Pension examination for 
diabetes mellitus of the Veteran was conducted.  The examining 
physician reviewed all of the evidence of record.  The diagnosis 
was type 2 diabetes mellitus.  The examining physician's medical 
opinion was that the Veteran's diabetes mellitus had its onset 
during service, although it was not treated until after service.  
The rationale was that the service treatment records revealed 
borderline elevated blood glucose findings in 1996 with elevated 
findings in April 2000, before he separated.  The medical 
evidence reveals a current diagnosis of type 2 diabetes mellitus 
which had onset during active service.  Accordingly, service 
connection for type 2 diabetes mellitus is warranted. 

The Veteran's service treatment records do not show any 
complaints of, treatment for, or diagnosis of sleep apnea during 
service.  The Veteran has submitted lay statements from people 
who served with him on active duty in the Navy.  These statements 
indicate that the Veteran had problems with snoring and daytime 
sleepiness during service.  The Veteran's wife has also submitted 
a statement that the Veteran had a long history of snoring dating 
back to his time in service.  

Subsequent to service, the Veteran had a sleep study conducted in 
2006.  The diagnosis was severe obstructive sleep apnea.  

In April 2010, a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner reviewed the medical 
evidence of record.  The diagnosis was obstructive sleep apnea.  
The physician's medical opinion was that it was more likely than 
not that the Veteran's current sleep apnea was manifest during 
the Veteran's active service.  The physician's medical opinion 
was well reasoned and supported.  The medical evidence reveals a 
current diagnosis of obstructive sleep apnea which had onset 
during active service.  Accordingly, service connection for 
obstructive sleep apnea is warranted.




ORDER

Service connection for type 2 diabetes mellitus is granted.  

Service connection for obstructive sleep apnea is granted.



REMAND

In February 2010 the Board remanded the Veteran's case for VA 
examinations and medical opinions.  The examinations were 
conducted.  However, review of the claims file does not show that 
the claims were readjudicated.  No Supplemental Statement of the 
Case (SSOC) was issued.  This must be done.  A remand confers on 
the veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The April 2010 VA audiology examination of the Veteran indicates 
that the test results are unreliable and should not be used for 
rating purposes.  In the prior remand the Board has granted 
service connection for left ear hearing loss.  Accordingly, the 
issue involving rating the Veteran's service-connected hearing 
loss disability became one that involves entitlement to an 
initial compensable disability rating for bilateral hearing loss.  
Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  This was not included in the April 2010 
examination report.  Accordingly, another VA audiology 
examination is required.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
audiology examination, to obtain the 
necessary evidence to rate his service-
connected bilateral hearing loss disability.  
The report of examination should include a 
detailed account of all manifestations of 
bilateral hearing loss found to be present.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.  
The audiologist must fully describe the 
functional effects caused by the hearing 
disability in the final report.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The claims folder and a copy of this 
remand must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide a 
complete rationale for all conclusions 
reached.

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the deficient report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, readjudicate all 
of the Veteran's clams that remain on 
appeal.  Specifically, consider: 

*	When adjudicating the claim for an 
initial compensable disability rating 
for bilateral hearing loss, whether 
staged ratings are appropriate for 
segments of the time under review on 
appeal consistent with the facts found.  
Fenderson v. West, 12 Vet. App. 119 
(1999).

*	When adjudicating the issue of 
entitlement to disability rating in 
excess of 10 percent for GERD, 
consider the claim under all 
potentially applicable Diagnostic 
Codes, specifically Diagnostic Codes 
7305 and 7346.

If any benefit on appeal remains denied, a 
SSOC must be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


